Citation Nr: 0023678	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-01 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to July 
1957.

This case originally came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in December 
1997 by the St. Petersburg, Florida, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  On April 25, 2000, 
the Board found the veteran's claim well-grounded and 
remanded this case to the RO for additional development.  By 
memorandum dated May 4, 2000, the RO notified the Chairman 
that "all attempts to locate the veteran have proven 
unsuccessful."  The RO contemporaneously returned the case 
to the Board for appellate review on the basis of the 
evidence of record.  

By written brief dated May 17, 2000, the veteran's 
representative stated it had found the veteran and included 
therein his current address and phone number.  The RO is 
referred to the aforementioned written brief for that 
pertinent information.


REMAND

For the reasons stated in its April 25, 2000 decision, the 
Board remands this case to the RO for the following 
development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
examined him or have afforded him 
treatment for any pulmonary disorder 
since his separation from service in July 
1957.  

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to either the 
examination of or treatment rendered for 
any pulmonary disorder, including, but 
not limited to, the July 1993 examination 
report prepared by Dr. Sharpe.     
3.  Following receipt of any and all such 
records, the RO should afford the veteran 
a VA chest radiographic examination, 
which should be interpreted as to the 
presence of any asbestosis by a qualified 
radiologist other than Dr. Thomas Kirk.   

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon his 
claim, to include the possible denial 
thereof. 

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether service connection 
for asbestosis can now be granted.  If 
the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto. The appellant 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The case should 
then be returned to the Board for further 
appellate consideration, as warranted. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals




